Citation Nr: 1202928	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  05-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right wrist disability (discoloration of area around right wrist).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to December 1996, with additional service in the Army Reserves.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  This case was remanded by the Board in February 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks compensation under the provisions of 38 U.S.C.A. § 1151 for a right wrist disability.  The medical evidence of record shows that the Veteran received injections of Kenalog in her right wrist in April 2003 and February 2004.  Following both of these injections, the Veteran experienced discoloration of the skin around the injection site.  The medical evidence of record demonstrates that the discoloration resolved within nine months of the first injection and six months of the second injection.

In February 2010 the claim on appeal was remanded so that a medical examination could be obtained to determine whether the Veteran had an additional right wrist disability which was caused by any deficient treatment by VA or an event which was not reasonably foreseeable.  The Veteran was provided with this medical examination in February 2010.  The examiner opined that the Veteran's right wrist disability was not due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical, or surgical treatment, or examination, and was due to an event not reasonably foreseeable.  Part of the basis for that opinion was that the evidence of record showed that Kenalog did not have a side effect of depigmentation.  However, in November 2011 the Veteran submitted prescription drug information regarding the side effects of Kenalog.  That information specifically stated that decreased pigmentation of the skin was a known side effect of Kenalog.

Therefore, the evidence of record includes medical information which directly contradicts the basis given for the February 2010 VA medical opinion, and causes that opinion to be questionable.  If VA provides the Veteran with an examination, the examination must be adequate.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).  RO compliance with a remand is not discretionary, and if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any right wrist disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner must specifically note the prescription drug information of record which states that decreased pigmentation of the skin was a known side effect of Kenalog.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following:

(a) Is it at least as likely as not that the Veteran experienced an additional right wrist disability at any point, to include discoloration of the skin in an area of the wrist, as a result of treatment for her right wrist, including injections to the right wrist?

(b) If so, please describe and diagnose that additional disability.  If the additional disability resolved prior to the examination, state that.

(c) If so, was any additional disability that existed at any point due to: (i) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing the surgical treatment; or (ii) an event not reasonably foreseeable?

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

